Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter

Claims 1-9 and 12-16 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a detection circuit, comprising: a fourth branch comprising a plurality of fourth switches; a fifth branch comprising a plurality of fifth switches; and a third energy storage unit, wherein a preset electrical signal threshold is sampled and applied to the third energy storage unit by controlling the plurality of fourth switches in the fourth branch, and a voltage difference between two detection terminals of a first energy storage unit is sampled and applied to the third energy storage unit by controlling the plurality of fifth switches in the fifth branch, to compare the voltage difference between the two detection terminals with the preset electrical signal threshold, wherein the fifth branch comprises two fifth switches, and the third energy storage unit is located on the fifth branch formed by the two fifth switches, wherein one terminal of one of the two fifth switches is connected to one of the two detection terminals of the first energy storage unit, the other terminal of the fifth switch is connected to one terminal of the third energy storage unit, the other terminal of the third energy storage unit is connected to one terminal of the other of the two fifth switches via a second power transistor, and the other terminal of the other fifth switch is connected to the other of the two detection terminals of the first energy storage unit., together will all limitations recited in the independent claim 1, and substantially similar to independent claim 13.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 13 are allowed. 

The dependent claims 2-9, 12 and 14-16 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-9 and 12-16 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851